Cahill, J.
The respondent was charged with and con. victed of having violated the provisions of section 7, Act No. 313, Laws of 1887, relating'to the taxation and regulation of the liquor traffic.
When the defendant was arraigned in the circuit court .his counsel moved to quash the information, — „
“Because said information does not contain the statement, ‘the said Eli Decarie not being then and there a druggist who sells liquors for chemical, scientific, medicinal, mechanical, or sacramental purposes only.”’
The motion was overruled, trial was had, and the respondent convicted. The information upon which respondent was tried in the circuit court was in the usual form, except that it did not contain the words for the omission of which his counsel moved to quash the information. In lieu of such statement the information contained the following:
“The said Eli Decarie not being then and there a druggist, nor a person whose business it was at that time to deal in drugs and medicines.'’'’
In overruling the motion to quash the information the’ circuit judge erred. This case is governed by the case of People v. Haas, 79 Mich. 449, where we held that an information substantially like the one in this case was bad.
The conviction was erroneous, and the respondent must' •be discharged.
The other Justices concurred.